BRAY, J.
Plaintiff appeals from judgments in favor of defendant California Toll Bridge Authority and defendant Department of Public Works sustaining demurrers without leave to amend to the complaint described in Bettencourt v. State, No. 15668, this day decided by us, ante, p. 60 [266 P.2d 201]. These appeals are companion appeals to the one there considered.
Defendants Toll Bridge Authority and Department of Public Works are agencies of the State of California. (Gov. Code, §§ 14000-14005; Sts. & Hy. Code, § 30000 et seq.) Such agencies are really the State of California and if the state is immune from claims of negligence the agencies likewise are immune. (Fowler v. California Toll Bridge Authority, 46 F.Supp. 299; Talley v. Northern San Diego Hosp. Dist., 41 Cal.2d 33 [257 P.2d 22].)
On the authority of the companion appeal to the effect that the State of California enjoys sovereign immunity as to claims for negligence in the operation of the Dumbarton Bridge, the judgments are affirmed.
Peters, P. J. and Wood (Fred B.), J., concurred.